DETAILED ACTION
This Office action is in response to the application filed on August 02, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings were filed on August 02, 2019.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “the enclosure 100” in line 19 should be “the enclosure (100)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON et al. (U.S. Pub. No. 2011/0019352 A1).

In re claim 1, KWON discloses a power supply unit (Figs. 3A and 3C), comprising: 
an enclosure (212); 
a main DC voltage output rail (line +12V); 
a first branch DC voltage output rail (line +5V); 
a second branch DC voltage output rail (line +3.3V); and 
a supervisor IC (Fig. 3C, voltage supervisor 354); 
the power supply unit is characterized in that: 
the main DC voltage output rail is incorporated within the enclosure (Figs. 3A and 3C, Para. 0053-0056), the supervisor IC (Fig. 3C, voltage supervisor 354) is internal or external to the enclosure (212), the first branch DC voltage output rail and the second branch DC voltage output rail are located outside the enclosure (Figs. 3A and 3C, Para. 0053-0056), wherein the first branch DC voltage output rail and the second branch voltage DC output rail are connected back to the supervisor IC (Figs. 3A and 3C, Para. 0053-0056), the first branch DC voltage output rail is coupled to the main DC voltage output rail through a first DC-DC converter (358), the second branch DC voltage output rail is coupled to the main DC voltage output rail through a second DC-DC converter (356), wherein the first DC-DC converter and the second DC-DC converter are located outside the enclosure 100 (Para. 0053-0056).

In re claim 2, KWON discloses (Figs. 3A and 3C) an additional DC voltage output rail (line -12V), wherein the additional DC voltage output rail is incorporated within the enclosure (Para. 0053-0056).

In re claim 3, KWON discloses a standby DC output rail (Figs. 3A and 3C), wherein the standby DC output rail (standby line 5Vsb) is incorporated within the enclosure (Para. 0053-0056).

In re claim 4, KWON discloses (Fig. 3C) wherein the main DC voltage output rail is a +12V DC output rail, the first branch DC voltage output rail is a +5V DC output rail, and the second branch DC voltage output rail is a +3.3V DC output rail (Fig. 3C, Para. 0053-0056).

In re claim 5, KWON discloses wherein the first branch DC voltage output rail (line +5V) and the second branch DC voltage output rail (line +3.3V) are located outside the enclosure via integration into a cable harness assembly (Para. 0047-0057).

In re claim 7, KWON discloses wherein a SATA cable harness, a SATA cable or a SATA connector is added to the DC cable harness assembly (Para. 0047-0057).

In re claim 8, KWON discloses wherein a Peripheral cable harness, a Peripheral cable or a Peripheral connector is added to the DC cable harness assembly (Para. 0047-0057).

In re claim 9, KWON discloses wherein a Floppy cable harness, a Floppy cable or a Floppy connector is added to the DC cable harness assembly (Para. 0047-0057).

In re claim 10, KWON discloses wherein an additional cable, or an additional connector is added to the DC cable harness assembly (Para. 0047-0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (U.S. Pub. No. 2011/0019352 A1) in view of KWON et al. (U.S. Pub. No. 2011/0006607 A1, hereinafter KWON2).

In re claim 6, KWON discloses a standby voltage source (+5Vsb) incorporated within the enclosure. 
KWON fails to disclose a first switch element connected between the standby voltage source and the standby DC output rail; a first control circuit connected with the first switch element and configured to switch on or switch off the second switch element; a second switch element connected between first branch DC voltage output rail and the standby DC output rail; and a second control circuit connected with the second switch element and configured to switch on or switch off the second switch element.
KWON2 teaches a power supply (Figs. 2-3) comprising a first switch element (SW3) connected between the standby voltage source (battery) and the standby DC output rail; a first control circuit (161) connected with the first switch element and configured to switch on or switch off the second switch element (Para. 0045-0058); a second switch element (SW2) connected between first branch DC voltage output rail and the standby DC output rail; and a second control circuit (162) connected with the second switch element and configured to switch on or switch off the second switch element (Para. 0045-0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838